Citation Nr: 1517782	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-08 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1954 to October 1958. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In addition to the claim of new and material evidence to reopen a previously denied claim, the Veteran appealed denials of service connection for (1) arthritis of the knees, shoulders, hands, hips and back, (2) fibromyalgia, (3) sympathetic lupus, and (4) a collagen disease.  The Veteran testified at a February 2015 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  At that time, he submitted a letter to the Board that withdrew all of the service connection claims on appeal. 38 C.F.R. § 20.202, 38 C.F.R. § 20.204.  Accordingly, the only matter before the Board relates to the issue of reopening for new and material evidence as reflected on the first page of this decision. 


FINDINGS OF FACT

1.  In an April 1994 rating decision, the RO denied service connection for a low back disability.  

2.  The Board affirmed the RO's denial in a February 1995 decision which subsumed the rating decision.  

3.  Since reconsideration of the February 1995 Board decision has not been ordered, that decision is final.

4.  Evidence received since the February 1995 Board decision is not new and material.  The new evidence fails to relate to an unestablished fact necessary to substantiate the Veteran's claim (nexus).


CONCLUSIONS OF LAW

1.  The February 1995 Board decision, which denied service connection for a low back disability, is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a low back disability.  The RO denied service connection for this claim in an April 1994 rating decision.  The Veteran appealed the rating decision to the Board.  The Board affirmed the RO's decision in a February 1995 decision.  The Board's February 1995 decision subsumed the RO's prior denial.  38 C.F.R. §§ 20.1100(a), 20.1104.  Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).   However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and adjudicate the claim on the merits.  38 U.S.C.A. 
§ 5108; see Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008). 


I.  Reopening for New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).   Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 
38 C.F.R. § 20.1304(b)(1) ), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).  The Board notes that this is not at issue in the instant case.  The Board considered all service related records in its February 1995 decision, which showed treatment for a severe bruise on the buttocks following a fall.  The Veteran has now submitted deck logs from his ship the U.S.S. Herbert J. Thomas (DDR-833) dated August 29, 1957.  However, these records are not considered relevant to the claim.  Although they support the Veteran's contentions of a fall in service, they do not indicate that fall resulted in a back injury.  The records say he received "possible injuries from falling down a ladder."  Service treatment records previously before the Board, as noted, did show treatment for the contusion to the right buttock after the fall.  Even though the deck log is a service department record, it is not relevant as to proving the merits of the claim. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).   If it is determined that new and material evidence has been submitted, the claim must be reopened.   The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

A.  Evidence Considered In the February 1995 Board Decision

The Board considered the Veteran's service treatment records, private treatment records from Doctors Earl Armbrust, Jr., William Winter, and Martin Anderson.  The Board also considered a statement from E. S. B., one of the Veteran's service mates with a copy of a Log of Cruise, and lay statements from the Veteran including statements made at his formal hearing at the RO.  Based on this evidence, the Board found no nexus between the Veteran's current back disability and service.  There were no injuries to the Veteran's back noted during service and no medical opinion making such a link. 

The Board will now evaluate whether new and material evidence has been received to reopen the service connection claim.   Generally, a claim of service connection requires the showing of a current disability, an in-service incurrence or aggravation of a disease or injury and a nexus between the current disability and the disease and/or injury incurred or aggravated by service must be shown.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

B.  Evidence Considered Since the February 1995 Board Decision

Since the Board decision, VA received an October 1979 letter from Dr. Winter, a Deck Log dated August 29, 1957, a May 1978 letter from Dr. Gaylord Wheeler, additional lay statements from the Veteran including his hearing testimony, a medical opinion from the Public Employees' Retirement Association of Colorado, including a November 1980 examination report from Dr. John Cletcher, Jr., at the St. Vrain Valley Orthopaedic Association, and medical records from the Boise, Idaho VA Medical Center, and The Pain Center.  The 1979 letter from Dr. Winter was previously before the Board in 1995.  All the other evidence is new because it was not of record at the time of the prior decision.  

The 1978 letter from Dr. Wheeler discussed the physical symptoms experienced by the Veteran and his clinical diagnosis, but did not delve into the issue of nexus, an issue necessary to prove service connection.  In fact, Dr. Wheeler dated the Veteran's back pain to 10 years previously, or 1968, a decade after service, and does not mention a service-related injury.  Accordingly, it is not material to the claim.  

The Veteran obtained a deck log from his ship during the period he said he fell.  As discussed above, this documentation, although a service department record, is not material to the claim since it does not provide a link between the back disability and service.  This record merely supports the Veteran's contention of a fall during service, which was a contention he provided at a hearing in 1992 in connection with his original claim.  However, the fact of the in-service fall was not in question, but the relationship between that incident and the post-service back condition was the basis of the prior denial.  

The May 1980 medical opinion from the Public Employees' Retirement Association of Colorado is also not material.  These documents were focused on the Veteran's disability affecting the back (central herniation lumbosacral degenerative disc) and its effect on his ability to work.  Like the documentation from Dr. Wheeler, Dr. Cletcher also dated the Veteran's back pain to 10 years previously, or 1968, a decade after service, and does not mention a service-related injury.  None of these records provides a statement of etiology linking the Veteran's current back condition to service.  

Additional treatment records received from the Boise VAMC and The Pain Center also provide statements and assessments of the Veteran's current physical condition without making any statements regarding the etiology of the back condition.  Therefore, these records are also not material. 

Nexus between the current disability and active service is the dispositive element needed to prove the service connection claim.  The Board understands the Veteran's frustration over his repeated filings.  However, service connection cannot be granted just because a condition is "severe" as he mentioned in a July 2012 correspondence to VA.  Service connection requires a nexus between a current disability and service.  Of the records provided since the last final decision, there is evidence of a worsening of the Veteran's back disability, but these records fail to provide information regarding etiology.  As indicated at the hearing, VA needs a medical statement from a physician or other medical professional that can provide the link needed to reopen this claim.  Based on the record now, there is insufficient evidence to reopen.  

II.  VA's Duties to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) were met.  VA sent the Veteran a letter sent prior to initial adjudication of the claim.  The Veteran was mailed a letter in February 2011 advising him of what is required to substantiate his service connection claims and VA's respective duties for obtaining evidence as well as information pertaining to the reopening of claims based on new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, notification requirements of the VCAA have been satisfied.

VA also has met the duty to assist the Veteran with the development of facts pertinent to the appeal. The RO obtained the Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records.  The Veteran has identified other records, but admits that they are not available.   

As it relates to the necessity for an examination, the Board notes that with regard to the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection, there is no duty to provide for one prior to reopening the claim. 38 C.F.R. § 3.159(c)(4)(iii).  Hence, there was no duty to provide a VA examination here. 

VA also complied with its duties, when a hearing is conducted.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a VLJ conducts a hearing, she must fulfill the duty to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the 2015 Board hearing, the undersigned VLJ specifically addressed the issues unique to new and material evidence claims and whether there was outstanding evidence that the Board should consider.  The VLJ talked at length as to what the Veteran needed in order to reopen the claim. There is no mention of any outstanding records that could be obtained by VA. Accordingly, there is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and his testimony.  For these reasons, it is has not been prejudicial to the Veteran for the Board to proceed to decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met.



ORDER

New and material evidence has not been submitted; therefore, the claim for service connection for a low back disability is not reopened.





______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


